LAY, Chief Judge,
dissenting.
I respectfully dissent.
It is difficult for me to reason that Congress did not intend the disregard for “child support payments” as used in 42 U.S.C. § 602(a)(8)(A)(vi) to include any support payment made by or for an absent parent for the use and benefit of the “dependent child.” Monies expended to support a dependent child come either directly from the non-custodial parent based upon earnings from work or indirectly through social security insurance benefits earned while working. Although the use of social security insurance benefits as child support may be a different manner of payment, the nature of the funds is the same. I can ascertain no purpose that Congress could possibly have sought to achieve by denying an AFDC child the $50 disregard because the absent parent is disabled and can no longer work while providing the child with the additional income when the parent is able to work. Such disparate classification is clearly irrational1 and raises serious constitutional questions.
The government concedes that no legislative history defines “child support payment” but reasons that the purpose of the 1974 Act, which initially created a disregard,2 was to provide a greater incentive to a custodial mother to obtain child support from the child’s father. This obviously was one of the purposes for the legisla*614tion providing the $50 disregard, see S.Rep. No. 1356, 93rd Cong., 2d Sess. 23, reprinted in 1974 U.S.Code Cong. & Admin.News 8133, 8155, but the direct effect, and presumably a principal purpose of the 1984 amendment, which increased the amount of the disregard to $50, was both to broaden the number of families eligible for AFDC payments and to increase the actual amount of benefits received by eligible families. The Supreme Court expressly recognized that the $50 disregard provision effectuates this purpose by mitigating an eligible family's reduction in income. Bowen v. Gilliard, 483 U.S. -, 107 S.Ct. 3008, 3013, 97 L.Ed.2d 485 (1987).
Although an Act may serve many purposes, in construing legislation, it is our duty to provide ordinary meaning to ordinary words. Burns v. Alcala, 420 U.S. 575, 580-81, 95 S.Ct. 1180, 1184-85, 43 L.Ed.2d 469 (1975). The majority’s interpretation defeats the intent of the child support disregard provision by decreasing the amount of family income designated exclusively for dependent children. It also serves to emphasize “disparity in treatment by a State between classes of individuals whose situations are arguably indistinguishable.” Ross v. Moffitt, 417 U.S. 600, 609, 94 S.Ct. 2437, 2443, 41 L.Ed.2d 341 (1974).
The majority also relies upon the general deference given to agency interpretations. Such a rule has no application here, however. The Secretary has never promulgated a definition of the term “child support payments” that would exclude social security child’s insurance benefits, and no evidence has been presented to demonstrate that the agencies previously addressed the question presented in this lawsuit.3 The agencies involved in this case should not be granted deference because the agencies’ interpretation has been neither consistent nor longstanding, Bowen v. American Hosp. Ass'n, 476 U.S. 610, 106 S.Ct. 2101, 2122 n. 34, 90 L.Ed.2d 584 (1986) (citations omitted) but, rather, is an ad hoc response to litigation. See Skidmore v. Swift & Co., 323 U.S. 134, 65 S.Ct. 161, 89 L.Ed. 124 (1944).
It is long-settled that child support and other family law matters are the province of the states. See Hisquierdo v. Hisquierdo, 439 U.S. 572, 581, 99 S.Ct. 802, 808, 59 L.Ed.2d 1 (1979); United States v. Yazell, 382 U.S. 341, 352-53, 86 S.Ct. 500, 506-07, 15 L.Ed.2d 404 (1966). The majority overlooks the fact that an overwhelming number of state courts who have passed on the issue find that an absent parent’s child support obligation is fulfilled by insurance benefits paid by social security on behalf of the parent.4 Iowa, the plaintiffs' home state, is in accord. See Potts v. Potts, 240 N.W.2d 680 (Iowa 1976). Plaintiffs argue that because Congress has not defined the phrase “any child support payment,” and Iowa has concluded that social security child’s insurance benefits meet a parent’s child support obligation, the child support disregard applies to social security child’s insurance benefits. Yet the majority distinguishes Potts because the Iowa court characterized the insurance benefits as a *615“substitute.” This superficial distinction ignores that Iowa and the other states find that child insurance benefits are designed to meet the current needs of dependent children of disabled non-custodial parents. These courts all reach the logical and equitable conclusion that any monies provided the dependent child by or derived from the absent parent constitute support. Federal courts should respect and abide by the state courts’ interpretation of what constitutes child support.
The majority also concludes that social security child’s insurance benefits “cannot be ‘child support payments’ within the ordinary meaning of that term * * * [bjecause the duty to pay child support generally cannot be transferred to a third party * * Although it is true that AFDC recipients cannot assign their rights to collect social security benefits to the state, the explicit language of the statute indicates that Congress has not limited child support payments to those payments that are assigned to the state. The statute requires that a state:
disregard the first $50 of any child support payments received in such month with respect to the dependent child or children in any family applying for or receiving aid to families with dependent children (iincluding support payments collected and paid to the family under section 457(b) and [42 U.S.C.S. section 657(b)]) * * *.
(Emphasis added). The parenthetical language makes clear that Congress has not limited the disregard to those payments that are assigned to the state; the disregard applies to “any child support payments.” Non-assignability does not deprive the benefits earned by the disabled parent of their character as child support payments. Moreover, because direct payments are sometimes made outside of the IV-D system (agencies set up to establish and enforce child support obligations on behalf of AFDC recipients) the state is sometimes relieved of its obligation to collect support payments. These direct payments, although not collected by the state, are nevertheless still considered support payments. See 45 C.F.R. §§ 233.-20(a)(3)(v)(B), 302.31(a)(3) and 303.80. Furthermore, these benefits are counted by the state in determining the AFDC grant and result in a dollar-for-dollar reduction in the grant.5
Lastly, the government urges that a broad definition of child support payments would open the door to allow any private insurance benefit or annuity to qualify for the disregard. The government also urges that under plaintiffs’ definition child support would include payments made to the dependent child on behalf of the disabled live-in father. The majority expands this argument stating that “every parent’s income could be deemed ‘child support.’ ” I believe this analysis ignores the fact that the entire statutory scheme under Chapter 7 relates to support provided by the “absent” parent. See 42 U.S.C. §§ 602-676. Insurance benefits received by the dependent child of a disabled live-in parent, whether used for the support of a child, are clearly not within the contemplation of the statute any more than the general earnings of a working parent. However, I do not believe it follows that private insurance or annuity benefits received by virtue of the disability of an absent parent should be exempted from the disregard. Whether a non-custodial parent’s private annuity or insurance benefit paid to a dependent child would qualify as “child support” would depend upon the circumstances surrounding the parties involved. If the benefits are neither used, nor officially considered as child support payments, then the non-custodial parent still has to pay whatever support payments are due. If, however, the non-custodial parent used such proceeds as satisfaction of his state-ordered support obligation for a dependent child, there is no logical reason why the $50 disregard could not apply.
We deal here only with the child’s insurance benefits of a disabled non-custodial *616parent. I respectfully submit it is self-contradictory for the State of Iowa to weigh social security benefits in determining AFDC eligibility and yet treat such benefits differently under a different part of the statute.

. The district court found such a disparate classification rational because children with absent fathers who receive child’s insurance benefits are in a different class than children with working fathers who will not provide support. I must respectfully disagree. The $50 disregard provides the incentive for the custodial parent to collect support from the absent parent. There exists incentive for both families to obtain as much disregard support as possible irrespective of whether the non-custodial parent is healthy and working, or disabled and entitled to social security benefits. For. the dependent child of the absent disabled parent to get less than the dependent child of the absent working father makes little sense.


. Under the 1974 legislation only 40% of the first $50 was to be disregarded.


. The regulations cited by the government discuss “support” which is assignable but the regulations cannot be all inclusive since the express language of the statute includes payments made directly to the family. In any event, a particularized meaning of "child support" is not discussed.


. See Binns v Maddox, 57 Ala.App. 230, 327 So.2d 726 (1976); Bowden v. Bowden, 426 So.2d 448 (Ala.Ct.App.1983); Lopez v. Lopez, 125 Ariz. 309, 609 P.2d 579 (Ct.App.1980); Cash v. Cash, 234 Ark. 603, 353 S.W.2d 348 (1962); Potter v. Potter, 169 N.J.Super. 140, 404 A.2d 352 (App.Div.1979); Ledbetter v. Foster, 180 Ga.App. 696, 350 S.E.2d 31 (1986); Perteet v. Sumner, 246 Ga. 182, 269 S.E.2d 453 (1980); Potts v. Potts, 240 N.W.2d 680 (Iowa 1976); Andler v. Andler, 217 Kan. 539, 538 P.2d 649 (1975); Board v. Board, 690 S.W.2d 380 (Ky.1985); Folds v. Lebert, 420 So.2d 715 (La.Ct.App.1982); Cohen v. Murphy, 368 Mass. 144, 330 N.E.2d 473 (1975); Mooneyham v. Mooneyham, 420 So.2d 1072 (Miss.1982); McClaskey v. McClaskey, 543 S.W.2d 832 (Mo.Ct.App.1976); Schulze v. Jensen, 191 Neb. 253, 214 N.W.2d 591 (1974); In re Marriage of Meek, 669 P.2d 628 (Colo.Ct.App.1983); Mask v. Mask, 95 N.M. 229, 620 P.2d 883 (1980); Romero v. Romero, 101 N.M. 345, 682 P.2d 201 (Ct.App.1984); Children & Youth Servs. v. Chorgo, 341 Pa.Super. 512, 491 A.2d 1374 (1985); Justice v. Scruggs, 286 S.C. 165, 332 S.E.2d 106 (1985); Davis v. Davis, 141 Vt. 398, 449 A.2d 947 (1982).


. See 42 U.S.C. § 602(a)(38) (Supp. III 1985); 45 C.F.R. § 206.10(a)(l)(vii) (1985); see also Gorrie v. Bowen, 809 F.2d 508 (8th Cir.1987).